748 So. 2d 441 (1999)
Ricky RAMBO
v.
Wilfred ROME, Jr., and Crown Beverage Company, et al.
Frederick K. Martin
v.
Wilfred A. Rome, Jr., Crown Beverage Company.
Cameron Scott
v.
Wilfred Rome, Crown Beverage Company and American Motorists Insurance Company, et al.
Josephine Marie Zell, et al.
v.
Crown Beverage Company, Wilfred A. Rome, Jr. et al.
No. 99-C-1617.
Supreme Court of Louisiana.
October 1, 1999.
Denied. Relator may reraise in event of adverse judgment.
CALOGERO, C.J., not on panel.
MARCUS, VICTORY, and TRAYLOR, JJ., would grant the writ.